Exhibit THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR DIRT MOTOR SPORTS, INC. SHALL HAVE RECEIVED AN OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.NOTWITHSTANDING THE FOREGOING, THIS NOTE MAY BE PLEDGED IN CONNECTION WITH A LOAN OR FINANCING ARRANGEMENT SECURED BY THIS NOTE. AMENDED AND RESTATED SECURED PROMISSORY NOTE U.S. $2,000,000.00 No.: Lernerville 001-AR Issuance Date: March 31, 2009 Maturity Date: November 7, 2010 FOR VALUE RECEIVED, the undersigned, World Racing Group, Inc., a Delaware corporation, f/k/a DIRT Motor Sports, Inc., and Boundless Racing, Inc., a Texas corporation (the "Companies"), hereby jointly and severally promise to pay to the order of Helen W. Martin, or her assignees (the "Payee"), at such address as the Payee may designate in writing to the Companies, the principal sum of TWO MILLION AND 00/100 DOLLARS ($2,000,000.00), or such other amount as may be outstanding hereunder, in such coin or currency of the United States of America as at the time shall be legal tender for the payment of public and private debts and in immediately available funds, as provided in this note (this "Note").If the capital gains income tax rate imposed by the Internal Revenue Code of 1986, as amended, on any capital gains realized by Payee with respect to this Note exceeds fifteen percent (15%) the Companies shall, upon written notice from Payee, immediately reimburse Payee for the amount of any such tax in excess of fifteen percent (15%), such payment to be treated as additional principal hereunder. This Note amends and restates that certain Secured Promissory Note issued on November 7, 2007, in the principal amount of TWO MILLION THREE HUNDRED THOUSAND DOLLARS ($2,300,000) (“Old Note”), which Old Note was issued in exchange for the SECURED PROMISSORY NOTE made by Boundless Racing, Inc. a Texas Corporation and wholly owned subsidiary of DIRT Motor Sports, Inc. and Helen W. Martin dated November 7, 2004.The amount paid by Companies to Payee in consideration for the amendments and restatement of the Old Note is the sum of TWO HUNDRED THOUSAND DOLLARS ($200,000) (“Principal Deposit”), NINETY FOUR THOUSAND DOLLARS ($94,000) of which shall be in the form of a check made payable to “Lernerville
